Citation Nr: 0413294	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 27, 
1999, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from March 1947 to December 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
evaluation, effective December 27, 1999.  The veteran 
appealed both the assignment of the 50 percent evaluation and 
the effective date of December 27, 1999.  He was subsequently 
granted a 70 percent evaluation for post-traumatic stress 
disorder and a total rating for compensation based upon 
individual unemployability, effective December 27, 1999.  The 
veteran has withdrawn his appeal for an increased evaluation 
for the service-connected post-traumatic stress disorder.  
Thus, that issue is no longer on appeal.  However, the 
veteran continues to disagree with the effective date of 
December 27, 1999, assigned for his award of service 
connection for post-traumatic stress disorder, and thus, that 
issue remains on appeal.

In a June 2003 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
raised issues of clear and unmistakable error in June 1947 
and November 1956 rating decisions, wherein the RO had denied 
service connection for a psychiatric disorder.  As these 
claims have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In August 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding the veteran's claim for an effective date 
earlier than December 27, 1999 for the award of service 
connection for post-traumatic stress disorder.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Such notice should specifically 
apprise the veteran of the evidence 
and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence 
or information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  
Additionally, the veteran should be 
informed to provide any evidence in 
his possession that pertains to the 
claim.

2.	Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
an effective date earlier than 
December 27, 1999, for the award of 
service connection for post-traumatic 
stress disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 
2001 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


